Citation Nr: 1534705	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder with depression and associated alcohol and substance abuse.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1989 to August 1992.  This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board for additional development in November 2013 and June 2014.  


FINDING OF FACT

The Veteran does not have hypertension that is related to his military service or is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the Veteran's claim, the RO sent the Veteran a letter in July 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  Pelegrini, 18 Vet. App. at 120.  This letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was informed in the July 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  Relevant VA evaluations, with nexus opinions, were obtained in June 2014 and February 2015.  The Board finds that the 2015 VA opinion obtained in this case is adequate, as it involved review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has hypertension due to service or to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Veteran seeks service connection for hypertension.  He contends that hypertension is causally related either to service or to his service-connected psychiatric disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records reveal complaints of recurring atypical chest pain.  The records do not include a diagnosis of hypertension.  Most of the blood pressure readings in service are within the above VA definition of normal, although there are systolic readings of 160 in June 1991 and November 1991 and a blood pressure reading of 156/92 in September 1991.  

The initial post-service diagnosis of hypertension was in VA treatment reports dated in February 1999.  Subsequent treatment records also include a diagnosis of hypertension.

At a VA evaluation in November 2013, hypertension, for which the Veteran was taking medication, was diagnosed.  The examiner noted that the Veteran's current hypertension was greater than the baseline.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's hypertension was "less likely than not" related to service because there was no medical evidence of hypertension in service or within a year of service separation.  It was noted that the Veteran had multiple risk factors for hypertension, including obesity, being black, being male, and having a lower socioeconomic status.

A subsequent VA evaluation was obtained in June 2014, based on a review of the record.  The reviewer noted that the Veteran had a single elevated blood pressure reading in service that occurred during an acute emergency, which was considered a normal physiological response.  A stress test in service revealed a normal blood pressure reading, which was considered unlikely in someone with undiagnosed hypertension.  The Veteran's service chest pain was found to be unrelated to cardiovascular disease.  It was noted that the Veteran did not receive a diagnosis of hypertension until 2013.  It was reported that the Veteran's risk factors included his age, being male, and being African-American.  Therefore, the reviewer concluded that it was "less likely as not" that the Veteran's hypertension is causally related to his military service.  The reviewer also concluded that it was "less likely than not" that the Veteran's hypertension was proximately due to or the result of his service-connected diabetes mellitus because the Veteran had essential hypertension, which is not secondary to anything.  The reviewer also opined that the Veteran's baseline hypertension was controlled and that his current hypertension was not any worse than the baseline.

After review of the records, a supplemental opinion was obtained from another VA health care provider in February 2015, in response to the December 2014 Board remand.  After reviewing the record, the VA health care provider concluded that the Veteran's hypertension did not have its onset in service or within the initial year after service discharge, and that it was not otherwise related to service.  The reviewer noted that there was no medical literature showing a scientifically demonstrated link involving the cause or aggravation of hypertension by posttraumatic stress disorder.  According to this reviewer, the overwhelming medical literature on the subject supports the conclusion that the Veteran's blood pressure increased because of his multiple risk factors, such as advancing age and weight.   

The Veteran's service treatment records do not show more than intermittently elevated blood pressure readings.  Hypertension was not diagnosed until 1999, which is a more than six years after service discharge.  Moreover, the recent VA opinions on file, dated in November 2013, June 2014, and February 2015, which are based on a review of the record and include a rationale, are against the claim for service connection for hypertension on either a direct or a secondary basis.  It was noted that the Veteran had several risk factors for developing hypertension, such as being obese, being male, and being African-American.  There is no medical nexus opinion in the record in favor of the claim.  Although the notation on VA evaluation in June 2014 that the initial diagnosis of hypertension was not until 2013 is in error, there is sufficient additional medical evidence on file against the claim, to include the subsequent VA opinion in February 2015.  Consequently, the evidence does not relate the Veteran's current hypertension to service or to service-connected disability.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, which includes hypertension.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person's statements are competent to provide evidence on the occurrence of observable symptoms during and following service.  

However, as noted above, VA examiners essentially concluded that the evidence does not support a finding that the Veteran's hypertension is related to service or to service-connected disability because the blood pressure reading in service included both elevated and normal readings, because hypertension was not diagnosed until several years after service discharge, because the veteran has multiple risk factors for hypertension, and because the medical literature does not relate chronic hypertension to posttraumatic stress disorder.  As such, the Board finds the VA opinions against the claim to be of greater probative value that the Veteran's contentions of continuity of symptomatology.  Moreover, although the Veteran's statements are competent evidence to report his subjective symptoms, his statements are not competent evidence to report that he has hypertension due to service or to service-connected disability.  The diagnosis of hypertension and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


